
	

113 HR 1631 IH: Accessing Military Education Benefits Act
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1631
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to require the
		  Secretary of Defense to ensure that members of the Armed Forces serving in a
		  combat zone automatically receive the education benefits to which they are
		  entitled.
	
	
		1.Short titleThis Act may be cited as the
			 Accessing Military Education Benefits
			 Act.
		2.Department of
			 Defense efforts to ensure operation of current prohibition on accrual of
			 interest on direct student loans of members of the Armed Forces receiving
			 imminent danger pay or hazardous duty pay
			(a)Members
			 receiving imminent danger paySection 310 of title 37, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(f) No accrual of
				student loan interest for members serving in areas of hostilitiesWhen a member is assigned to duty in an
				area for which special pay is available under subsection (a), the Secretary of
				Defense shall ensure that, if the member has any direct student loans, the
				member automatically obtains the benefits provided under section 455(o) of the
				Higher Education Act of 1965 (20 U.S.C. 1087e(o)). The Secretary may waive
				application of this subsection if the Secretary certifies that such application
				may adversely impact the national security interests of the United
				States.
					.
			(b)Members
			 receiving hazardous duty paySection 351 of such title is
			 amended—
				(1)by redesignating
			 subsection (h) as subsection (i); and
				(2)by inserting after
			 subsection (g) the following new subsection (h):
					
						(h) No accrual of
				student loan interest for members serving in areas of hostilitiesWhen a member is assigned to duty in an
				area for which special pay is available under paragraph (1) or (3) of
				subsection (a), the Secretary of Defense shall ensure that, if the member has
				any direct student loans, the member automatically obtains the benefits
				provided under section 455(o) of the Higher Education Act of 1965 (20 U.S.C.
				1087e(o)). The Secretary may waive application of this subsection if the
				Secretary certifies that such application may adversely impact the national
				security interests of the United
				States.
						.
				(c)ImplementationNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and House of Representatives a plan
			 describing how the Secretary will implement the amendments made by this section
			 to ensure that members of the Armed Forces automatically obtain the benefits
			 provided under section 455(o) of the Higher Education Act of 1965 (20 U.S.C.
			 1087e(o)). Implementation of the plan shall commence not later than 180 days
			 after the date of the enactment of this Act.
			
